UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 YuMe, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1 Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 2 YUME,INC. 1204 Middlefield Road Redwood City, California 94063 [ ● ] [ ● ], 2016 Dear Stockholder: You are cordially invited to attend the YuMe, Inc. (the “Company”) Annual Meeting of Stockholders on [ ● ] , [ ● ] 2016 at [ ● ] a.m., local time (the “Annual Meeting”). ●The Annual Meeting will be held at [ ● ] . The formal notice of the Annual Meeting and the proxy statement, both of which accompany this letter, provide details regarding the business to be conducted at the Annual Meeting. Also included is a WHITE proxy card and postage-paid return envelope. WHITE proxy cards are being solicited on behalf of our Board of Directors. Important information about the matters to be acted upon at the Annual Meeting is included in the notice and proxy statement . Your vote will be especially important at the Annual Meeting. As you may have heard, VIEX Opportunities Fund, LP (together with its affiliates and related parties, “VIEX”) has provided notice of its intent to nominate a slate of two nominees for election as directors at the Annual Meeting in opposition to the nominees recommended by our Board of Directors. After due consideration, the Board of Directors recommends that you vote FOR the election of all of the Board’s nominees, FOR the ratification of auditors, and AGAINST the shareholder proposal to declassify the Board of Directors. The Board of Directors urges you not to sign or return any goldproxy card sent to you by VIEX. If you have previously submitted a proxy card sent to you by VIEX, you can revoke that proxy and vote for the Board of Directors' nominees and on the other matters to be voted on at the Annual Meeting by using the enclosed WHITE proxy card. All holders of record of outstanding shares of our common stock at the close of business on [ ● ] , 2016 are entitled to vote at the Annual Meeting. Your shares cannot be voted unless you vo te your proxy or attend the Annual Meeting in person. Whether or not you attend the Annual Meeting, it is important that your shares be represented and voted at the Annual Meeting. After reading the proxy statement, please vote as soon as possible by following the instructions included on your WHITE proxy card to vote by Internet, by telephone or by mail. Mailing your completed WHITE proxy card or using the telephone or Internet voting systems will not prevent you from voting in person at the Annual Meeting if you are a stockholder of record and wish to do so. If you have any questions or require any assistance with voting your shares, please contact our proxy solicitor, Innisfree M&A Incorporated, toll free at (888) 750-5834. Banks and brokers may call collect at (212) 750-5833. The Board of Directors and management look forward to seeing you at the Annual Meeting. Sincerely, Jayant Kadambi Chief Executive Officer 3 PRELIMINARY COPY DATED APRIL 1, 2015 SUBJECT TO COMPLETION YUME,INC. 1204 Middlefield Road Redwood City, California, 94063 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held On [ ● ], 2016 The Annual Meeting of Stockholders of YuMe,Inc. , a Delaware corporation (the“Company”),will be held on [ ● ], [ ● ], at [ ● ] a.m . local time at [ ● ] (the “Annual Meeting”) for the following purposes: 1. To elect the two Class III director nominees named herein to hold office until the 2019 Annual Meeting of Stockholders and until their successors are duly elected and qualified. 2. To ratify the selection by the Audit Committee of the Board of Directors of the Companyof PricewaterhouseCoopers LLP as the independent registered public accounting firm of the Company for the year ending December31, 2016. 3. To vote on the advisory stockholder proposal to declassify the Board of Directors. 4. To conduct any other business properly brought before the Annual Meeting. These items of business are more fully described in the accompanying proxy statement. The record date for the Annual Meeting is [ ● ] . Only stockholders of record at the close of business on that date may vote at the Annual Meeting or any adjournment or postponement thereof. For ten days prior to the Annual Meeting, a complete list of the stockholders entitled to vote will be available during ordinary business hours at our headquarters for examination by any stockholder for any purpose relating to the Annual Meeting. Please note that VIEX Opportunities Fund, LP (together with its affiliates and related parties, “ VIEX ” ) has notified us that it intends to propose two nominees for election as directors to the Board of Directors at the Annual Meeting in opposition to the nominees recommended by our Board of Directors. You may receive solicitation materials from VIEX, including proxy statements and proxy cards. We are not responsible for the accuracy of any information provided by or relating to VIEX or its nominees contained in solicitation materials filed or disseminated by or on behalf of VIEX or any other statements VIEX may make. After careful consideration , the Board of Directors does not endorse the VIEX nominees and recommends that you vote on the WHITE proxy card or voting instruction form “FOR ALL” of the nominees proposed by the Board of Directors. The Board of Directors also urges you to vote “AGAINST” the VIEX proposal for a declassified board structure. The Board of Directors urges you not to sign or return any gold proxy card sent to you by VIEX. If you have previously submitted a proxy card sent to you by VIEX, you can revoke that proxy and vote for our Board of Directors' nominees and on the other matters to be voted on at the Annual Meeting by using the enclosed WHITE proxy card. Only the latest validly executed proxy that you submit will be counted. By Order of the Board of Directors Redwood City, CA [ ● ] [ ● ] , 2016 Paul T. Porrini Executive Vice President, General Counsel and Secretary 4 This Notice and accompanying Proxy Statement will be distributed to stockholders beginning on or about [●], 2016. YOUR VOTE IS IMPORTANT All stockholders are cordially invited to attend the Annual Meeting in person. Whether or not you expect to attend the Annual Meeting, you are urged to submit the WHITE proxy card in the envelope provided to you, or to use the Internet or telephone method of voting described in your WHITE proxy card so that your shares can be voted at the Annual Meeting in accordance with your instructions. For specific instructions on voting, please refer to the instructions on the proxy card or voting instruction form. If you have questions or need assistance voting your shares please contact: Innisfree M&A Incorporated 501 Madison Avenue, 20th Floor New York, NY 10022 Stockholders in the U.S. and Canada please call toll-free: (888) 750-5834 Stockholders in other locations please call: + (412) 232-3651 Banks and Brokers may call collect: (212) 750-5833 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING TO BE HELD ON [ ● ], The Company's Proxy Statement for the Annual Meeting and the Company's Annual Report on Form 10-K for the year ended December 31, 2015 are available at www.yume.com . 5 TABLE OF CONTENTS Item Page INFORMATION CONCERNING SOLICITATION AND VOTING 8 Questions and Answers About These Proxy Materials and Voting 8 BACKGROUND TO POTENTIAL CONTESTED SOLICITATION 14 PROPOSAL 1: ELECTION OF DIRECTORS 16 Number of Directors; Board Structure 16 Nominees 16 Directors Continuing in Office until the 2017 Annual Meeting of Stockholders 18 Directors Continuing in Office until the 2018 Annual Meeting of Stockholders 18 PROPOSAL 2: RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 20 Independent Registered Public Accounting Firm Fees 20 Pre-Approval Policies and Procedures 20 PROPOSAL 3: VIEX PROPOSAL RELATING TO BOARD DECLASSIFICATION 22 Proposal Relating to Board Declassification 22 Board of Directors Statement 22 CORPORATE GOVERNANCE 24 Director Independence 24 Board Leadership Structure 24 Role of the Board in Risk Oversight 25 Executive Sessions of Independent Directors 25 Meetings of the Board 25 Information Regarding Committees of the Board 25 Communications with the Board; Attendance at Annual Stockholders’ Meeting 28 Codes of Conduct 28 Corporate Governance Guidelines 29 REPORT OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS 29 EXECUTIVE OFFICERS WHO ARE NOT DIRECTORS 29 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 30 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 32 EXECUTIVE COMPENSATION 33 2015 Summary Compensation Table 35 Outstanding Equity Awards at December 31, 2015 36 Stock Options Exercises and Stock Vested During 2015 37 6 Equity Compensation Plan Information 37 Post-Employment Compensation 38 DIRECTOR COMPENSATION FOR YEAR ENDED DECEMBER 31, 2015 39 TRANSACTIONS WITH RELATED PARTIES 41 ADDITIONAL INFORMATION 42 HOUSEHOLDING OF PROXY MATERIALS 43 OTHER MATTERS 43 ANNUAL REPORT ON FORM 10-K 43 APPENDIX A 44 7 YUME,INC. 1204 Middlefield Road Redwood City, CALIFORNIA, 94063 PROXY STATEMENT
